DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 16-20 of the claim, Applicant claims adjusting at least one operating parameter of the washing machine appliance…, wherein adjusting at least one operating parameter of the washing machine appliance comprises decreasing the basket speed of the wash basket.”  Examiner interprets this claim language to mean that there are multiple operating parameters of the washing machine appliance that may be manipulated/modified/etc. and that at least one will be.  Examiner then interprets the second half of the limitation to mean that this group of operating parameters includes, but is not limited to decreasing the basket speed of the wash basket. When Examiner 
Claims 2-8 are rejected for containing the same indefiniteness issues as claim 1 from which they depend.
Further regarding claim 2, claim 2 recites the limitation "the step of obtaining the first displacement" and “the step of obtaining the second displacement” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
First, Examiner would like to note that Applicant has cured the 35 USC 101 rejection and several of the 35 USC 112 rejections through amendment.  However, several 35 USC 112 rejections/errors still exist.
Examiner has still rejected the claims under an issue of indefiniteness as to the full scope of Applicant defining the at least one operating parameter along with the metes and bounds thereof.  
Applicant argues that paragraph 60 of the Specification defines this terminology, Applicant gives non-limiting examples, and then finally Applicant questions the Office’s position on, as to whether “one of ordinary skill in the art of washing machine appliance controls would not know how to implement a corrective action in response to an out-of-balance load?”
Examiner disagrees.  First, Examiner notes that when Applicant claims a specific term whereupon Examiner then turns to the Specification for guidance as to giving breadth to the term as found in the claim so that said term may be interpreted in a broadest reasonable light thereof and Applicant uses non-limiting language in the Specification—specifically including: “for example”, “or other operating characteristic…”, “exemplary”, and “but such use is not intended to limit the scope of operating parameter adjustments”—Applicant has failed to set out the metes and bounds of the claim language whereby the claim is then viewed as being indefinite.  Next when Applicant uses a circular logic of arguing further non-limiting examples in response to Examiner’s rejection—not realizing that the issue is the statement of non-limiting examples in the Specification, which fails to limit the limitations of the claims—the potential risk of an impasse is thereby greatly increased.  Finally, in this instance, the Office realizes that it is not a question as to the assertion of whether “one of ordinary skill in the art of washing machine appliance controls would not know how to implement a corrective action in response to an out-of-balance load?”; rather, Examiner finds that Applicant 
All current, non-withdrawn claims stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711